Matter of Bruno (2021 NY Slip Op 01473)





Matter of Bruno


2021 NY Slip Op 01473


Decided on March 11, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 11, 2021

PM-29-21

[*1]In the Matter of George Charles Bruno, an Attorney. (Attorney Registration No. 1427053.)

Calendar Date: March 8, 2021

Before: Lynch, J.P., Clark, Aarons, Pritzker and Colangelo, JJ.


George Charles Bruno, Manchester, New Hampshire, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
George Charles Bruno was admitted to practice by this Court in 1969 and lists a business address in Manchester, New Hampshire with the Office of Court Administration. Bruno has applied to this Court, by affidavit sworn to October 19, 2021, for leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, noting that Bruno omitted certain material responses in his submission and, therefore, his application to resign was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see  Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
Upon reviewing all of the documentation submitted by Bruno, we find that he has substantially complied with the requirements of the form affidavit and has provided this Court with the assurances necessary to find him eligible for nondisciplinary resignation. Accordingly, with AGC voicing no other substantive objection, we grant the application and accept respondent's resignation.
Lynch, J.P., Clark, Aarons, Pritzker and Colangelo, JJ., concur.
ORDERED that George Charles Bruno's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that George Charles Bruno's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that George Charles Bruno is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Bruno is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that George Charles Bruno shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.